 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnitedSteel Erectors,Inc.andInternational Unionof Operating EngineersLocals 627Aand 627B,AFL-CIO. Case 16-CA-1244024 March 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 11 August 1986 Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light 'of `the exceptions and brief and hasdecided to affirm the judge's rulings,findings,' andconclusions2and to adopt the recommendedOrder,3as modified.ORDERThe--National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, United Steel Erectors, Inc., Tulsa, Okla-homa, its officers, agents, successors, and assigns,1In adopting the judge's decision, we make the following correction:the second par. of sec III,A,4, of the decision should refer to the term ofthe negotiated collective-bargaining agreementas "1985-1987 "2 In its exceptions, the Respondent contests the Union'sstatus as theexclusive collective-bargainingrepresentative of its employees. In thesupporting brief, the Respondent notes that the Union was certified bythe Boardon 11 July 1986, then solely asserts, with respect to theUnion's representative status, that "nothing alleged or argued in this caseis intended to waive its right to contest the certification in Case No 16-RC-8814."In agreeingwith the judge's conclusion that the Union is theexclusive representative of the Respondent's employees in an appropriateunit,we note that the Respondent has raisedno issueor argument in itsexceptions or brief that would cause the Board to reexamine the decisionmade in therepresentation proceeding.We agree with the judge's finding that the Respondent clothed theOklahoma Commercialand IndustrialSteel Erectors Association (the As-sociation)with the apparent authority to act on its behalf and, in sodoing, conclude thatthis caseisdistinguished fromCrane Sheet Metal,248 NLRB 75 (1980), enf dewed 675 F 2d 256 (10th Cir. 1982). We notethat here the Respondentsigned a formstating thatit assignedto the As-sociation"all of his or its rights to bargain collectively in the negotiationsfor a new labor agreement with the International Union of Operating En-gineers Local 627," knowing that regardless of whatever private under-standing it had, the Association would or might furnish the form to theUnionWe find this to be overt conduct on the part of the Respondentshowing an apparent intent to clothe the Association with the authorityto negotiate on its behalf a binding collective-bargainingagreement Suchan overt course of conduct was not present inCrane Sheet Metal.SThe Respondent's request for oral argument is denied as the record,exceptions, and brief adequately present the issues and the positions ofthe parties.The judge granted the General Counsel's request that the order includea visitatonal clause authorizing the Board, for compliance purposes, toobtain discovery from theRespondentunder the Federal Rules of CivilProcedure under the supervision of the United States court of appeals en-forcing the OrderWe have concluded that under the circumstances ofthis case such a clause is not warrantedWe shall modify the recom-mended Order accordinglyshall take the action set forth in the Order as modi-fied.Substitute the following for paragraph 2(c)."(c)Notify the Regional' Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."Ruth Small, Esq.,for the General Counsel.David E. StretcherandKatie J. Colopy, Esq.s (Conner &Winters),of Tulsa, Oklahoma, for the Respondent.Gerald Ellis,BusinessManager,OperatingEngineersLocal 627, of Tulsa, Oklahoma.DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge. Inthis refusal-to-bargain case I find that the members of acontractors association privately agreed their assignmentsof bargaining rights to the Association would be non-binding.However, because I find Respondent clothedtheAssociationwith apparent authority to act on itsbehalf, I find that Respondent unlawfully refused to signthe 1985-1987 contract reached 9 May 1985 between theUnion and the Association. I order Respondent to signthe contract and to give effect to its terms retroactive to1 June 1985.This case was tried before me in Tulsa, Oklahoma, on31March and 1 April 1986 pursuant to the 12 February1986 complaint issued by the General Counsel of the Na-tionalLabor Relations Board through the Regional Di-rector for Region 16 of the Board. The complaint isbased on a charge filed 31 December 1985 by Interna-tionalUnion of Operating Engineers Locals 627A and627B, AFL-CIO (Union, Local-627, or Charging Party)againstUnited -SteelErectors, Inc. (Respondent orUSE).1In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(5) of the Act by refusingto execute a contract reached between it and the Oklaho-ma Commercial and Industrial Builders and Steel Erec-torsAssociation (Association or OCIBSEA) on 9 May.By its answer Respondent admits certain factual mat-ters but denies violating the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel2 and the Re-spondent, I make the following 'FINDINGS OF FACT1. JURISDICTIONAn Oklahoma corporation with an office in Tulsa,Oklahoma, USE is engaged in the business of cranerental, rigging, and structural steel. During the past 12months, USE purchased and received at its Tulsa (Okla-homa) facility goods and materials valued in excess of1All dates are 1985 unless otherwise indicated2The General Counsel included a proposed notice to employees andorder with her brief.283 NLRB No. 47 UNITED STEEL ERECTORS315$50,000 directly from sources located outside Oklahoma.Respondent USE admits,and I find,that it is an employ-er within the meaning of Section 2(2), (6), and (7) of theAct.II.THE LABOR ORGANIZATIONINVOLVEDRespondent'admits,and I find,thatInternationalUnion of Operating EngineersLocals 627A and 627B,AFL-CIO arelabor organizationswithin themeaning ofSection 2(5) of the Act.IIL THE ALLEGED UNFAIR LABOR PRACTICESA. TheEvidence1.BackgroundMerle D.Martindale is president of USE.In October1979Martindale signed a one-paragraph document bywhich USE agreed to be bound by the then current col-lective-bargaining agreement(CBA) between the Unionand the Oklahoma Chapter-Builders Division,the Asso-ciated General Contractors of America,Inc. (AGC), plusany renewal contracts (1:24-25;2:253;3G.C. Exh. 2).Martindale never signed any document canceling his1979 agreement withthe AGC.On the other hand, Mar-tindale never signed any subsequent similar agreement(2:253)even though the Union's practice was to sendthem to all the steel contractors whenever a new con-tractwas reached every 2 years(2:198).USE was nevera member of the AGC (2:253).Since 1979 Respondent has paid the wage rates andthe benefit fund contributions specified in the AGC con-tracts(1:31),4 and this includes up to the time of thehearing (1:51-52;2:254).The latest AGC contract ex-pired on 31 May 1985(1:104).William H.Noble is president of Builders Steel Com-pany, Inc.(1:102). In early 1985, Noble testified, theAGC announced that it would not negotiate renewalcontractswith the unions in Oklahoma(1:102).TheAGC'sthen current contract with Local 627 was set toexpire about 1 June 1985(1:27, 104).Martindale testified that the AGC's notice of dissolu-tion included a suggestion that the employer memberssend a notice to the unions canceling their assignments ofbargaining rights(1:27).By letter dated 25 FebruaryMartindale,on behalf of USE,notified Local 627 of theAGC's dissolution,thatUSE terminated its CBA effec-tive 1 June,offered to meet and negotiate a new CBA,and advised the Union that Martindale was the onlyperson authorized to bargain on behalf of USE (G.C.Exh. 3).2. Formation of OCIBSEAThinking it wise to form a new association to dealwith the Operating Engineers and the Iron Workers,Noble wrote letters inviting various contractors to attenda meeting on 13 February to discuss becoming a part ofaReferences to the two-volume transcript of testimony are by volumeand page.4In fact, as Martindale testified,USE has made these payments for the19 years USE has been in business(152, 2.252)the, new association.,(1:103).Noble's letter to USE, toMartindale's attention,is dated 28 January(G.C. Exh. 5).Martindale received the letter and, along with some nineother contractors(includingNoble),attended the firstmeeting(13 February)of what became the Association(1:32-34; 2:255-257; R.Exh. 1).Noble testified that the purpose of the meeting was forthe contractors to get together to see if they had amutual interest in negotiating with the Union(1:119), andMartindale testified that such was his understanding also(2:260-261, 281).At this initial meeting the attendees dis-cussed a wide range of topics on what it would take tobe competitive,including rates for wages,health cover-age, and pension benefits(1:35).Althoughformation of anew association was briefly discussed,including,having acommittee to negotiate,no-express decisionwas made toform one,and Martindale was not asked to join one(2:258-259, 281-282).Noble concedes that at the first meeting he did not askanyone to assign bargaining rights, and he did not sayanything about the attendees being bound to any agree-ment the group might negotiate(1:141-142).Either at the meeting or in a telephone conversation,asMartindale testified,Noble requested the contractorsto put in writing what they thought it would take tomake them competitive in the market(1:119; 2:262). Byletter dated 20' February,Martindale sent Noble a listwith seven numbered suggestions or ideas(2:262, 283;G.C. Exh. 12).Martindale did not intend his 20 Februaryletter to constitute an assignment of bargaining rights(2:263).Five days after this letter Martindale,as we haveseen,wrote the Union and offered,on behalf or USE, tomeet and bargain for a new contract to begin when thecurrent one expired 1 June(G.C. Exh. 3).Before the second meeting,Noblesent those hethought would be attending,includingMartindale, thefollowing note of 8 March(1:142-143; R.Exh. 2):This note is a reminder for the meeting nextWednesday at Builders Steel at 1:30 p.m. to reviewthe Operating Engineers contract and bringevery-one up-to-date on the Iron Worker and OperatingEngineer negotiations for this spring as severalthings have transpired since our meeting last month.I've received lettersfrom twoof the individualsin our meeting however everyone was going to puttheir thoughts in written form concerning' wherethey thought the salaries and fringe benefits shouldbe, so try to have something written by the time themeeting starts as we are very interestedin every-one's input concerning the 1985 Union Contracts.See you Wednesday afternoon.On Wednesday,13March, Noble and seven other con-tractors attended the second meeting (1:120,144).Mar-tindalewas not present,and, neither were a couple ofothers who had attended the first meeting.One compa-ny5 was represented at the second meeting which had5National Steel Erectors,representedby R JackHolland 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot been represented at the first meeting(1:144-146; R.Exhs.1,3).At thesecond-meeting the attendees dis-cussed the union contract in detail,including the changesthe group thought would be needed.Nothing was saidabout any binding effect of whatever was negotiated(1:146-147).6Although,Noble testified it was at the first meeting hewas elected president of the new Association(1:129), heconcedes there are no formal documents prepared for theAssociation(1:165-166):He also testified that a negotiat-ing committee was elected,consistingof Jim Ulmer, ofJim'sCrane Service,Jack Holland, of National SteelErectors,and Noble,of Builders Steel,but that he didnot recall at which meeting they were elected(1:106,151, 172).I note that Holland was not an attendee at thefirstmeeting(R. Exh.1),but he did attend the secondmeeting(R. Exh.3). I find that it was at this secondmeeting,not the first one, when the Association wasformed,Noblewas elected president,and a three-member negotiating committee was elected.By letter dated 15 March Noble wrote members of thegroup to bring everyone up to date(1:147). The copy toMartindale reads(R. Exh. 4):Dear Merle,This letteris to review what our plans are at thepresent time concerning negotiationswith the iron-workers and operating engineers.A general consen-sus was obtained during the last two meetings, Feb-ruary 13 and March 13, 1985 of our group whichinformally will be called the Oklahoma Steel Erec-tors Association as follows:It is our intent to join in with the AGC Contract-ing members that desire to negotiate with the twoabove mentioned unions.We do not feel that wewill benefit the position of the employer by negoti-ating aloneand feel that by adding to the AGCContractors we can provide them with more num-bers and make the negotiating job simpler for theunion and management negotiating teams.We havediscussed the areas in which we feel there is someconcern and possible changes that would be advan-tageousto 'the employer and the employee. At thesame time we have discussed in general where wefeelwages should be in order for us to be competi-tive in today'smarket place and also be able to con-tinue-as employers with union"labor.Al the nextmeeting, which will be held on Wednesday, April10, 1985 at Builders Steel's office in Tulsa, we willdiscuss the operating engineers contract in detail.Please bring with you at that time or mail to meahead of timeyourcomments and expectations inso-far as any changes you feel might be included in thenegotiations this spring.Iwill try toget out a letteron April 5 concerning our April 10 meeting. I ap-preciate the attention and time that each of youhave spent on this project and hope that you feelthatit isbeneficial towards the operation of yourbusiness.6Noble concedes that nothing was said about any binding effect untilthe meeting of 7 May(1:152, 160)Sincerely,/s/ BillW. H. "Bill" NoblePresident?Noble broke a leg in earlyApril,and he is uncertainwhether a meeting was held on 10 April'as scheduled inhis letter,and he has no attendance roster for any meet-ing on that date(1:120, 149).Martindale attended nomeeting that date.On 9 April Noble wrote to Business Manager GeraldEllis of the Union that nine named firms desired to meetand bargain for a new CBA (1:104, 117-118, 173). Clay-tonWalker,a business representative of Local 627 forover 25 years,testified that the Union received the letterand that USEwas one-of the companies listed(2:181).The 9 April letter, which does not mention the Associa-tion,reads(G.C. Exh. 6):Dear Gerald:This letter is to serve official notice that the fol-lowing companies wish to negotiatewith you toplace in effect 'a contract that will continue after thepresent contract expires on June 1, 1985. We wishto negotiate for every Classification that we pres-ently have in our work forces. We anticipate thatnegotiations should start somewhere around April25, 1985.Any subsequent meetings that would needto transpire would then be set at the conclusion ofeach succeeding meeting.The following companies are presently interestedin negotiating with the Operating Engineers: Jim'sCrane,Service, Oklahoma City, Chowning Logan,Logan and' Company, Coffeyville,Kansas, BennettSteelErectors,Sapulpa,Okie Steel Inc., Bartles-ville,National Steel Erectors, Muskogee,CopelandSteel,Tuloma,Inc.,United-SteelErectors, andBuilders Steel Co., Inc., of Tulsa.Please contact me as soon as possible in orderthatwe will be able to start negotiating for a newcontract.Sincerely,/s/ W. H. NobleW. H. "Bill" NobleSome 9 days later, by date of 18 April,Noble sent let-terson plain stationery to the contractors informingthem of meeting dates scheduled with the unions. At-tached to the 18 April letter was a copy of the 9 Aprilletterwhich Noble had sent to Local 627 (1:105, 126).The copy of Noble's 18 April letter to USE reads (G.C.Exh. 7):Dear Merle:Thisletter is to keep you informed concerningthe negotiations with the Operating Engineers and7As the letterison the stationery of Builders Steel (the Associationhad no stationery,1 165), the "President"reasonably refers to Noble's po-sition at his companyrather than with the AssociationHis previous let-ters were written in the same fashion,including his letterof 28January-which wellpredates formationof the Association. UNITED STEEL ERECTORS317Iron Workers. As of this date thefirst meeting withthe Iron Workers will be Tuesday, April 23, at 1:30p.m. at theapprentice hall which islocated aboutone mile Eastof the Iron Workers hall on 46thStreet.We also havea meetingwith theOperatingEngineersforApril 25, Thursday,at 1:30 p.m. attheirUnion hall on East Skellybypass,just East ofthe 11th Street exit.If you haveany questions concerning this pleasedo not hesitate to give me a call.Everyoneis invited to these negotiations,howev-er I wouldlike to know if you're going to attend asI can thenlet the Unionsknow how many peoplewe willhave in attendanceand tell you where andwhen we need to meetbefore eachmeeting. Fromtime to timethey request that we haveno more atthe negotiatingtable than they do.Look forwardto seeingyou Tuesday and Thurs-day-Sincerely,/s/ W. H. NobleW. H. "Bill" NoblePresidentMartindale testified that even though he did not au-thorize Noble to,list USE in the 9 April letter, he voicedno objections about Noble's 9 April letter to the Unionbecause he knew he had not signed anything that wouldobligateUSE.Martindalewas unconcerned becauseNoble several times had said the contractors needed topresent a show of force, and Martindale considered the 9April letter as part' of that show of force (2;266-267,283).The Association and the Union held threebargainingsessionsbefore reaching a contract (1:106). The firstmeeting was held 25 April, the second on 2 May, andthe last on 9 May (1:107, 121, 134; 2:231).Martindale apparently did not attend any of the threebargaining sessions(1':106,Noble):At the firstsessionBusinessManager Ellis asked the members of the Asso-ciation's bargaining committee whether they had author-ity to bargain for everyone named in the letter of 9April, and the members answered that they did (2:219-220).Apparentlynot satisfied,Ellis raised the subject againat the second meeting of 2 May.It, appears that he toldNoble he needed something more specific on whom theAssociation represented,and he asked about assignmentsof bargaining rights. Noble said he was inexperienced atbargaining, that Okie was not bound and any contractwith Okie would have to be negotiated individually, thatTuloma was in bankruptcy,and that Copeland had nooperating engineers(2:234-235).Apparently 'after the 2 May bargaining session Noblechecked with Representative Don Zippert of the AGCwho informed Noble that written assignments of bargain-ing rights were necessary (1:108, 138-139).88Although Noble dates that conversation in late April (1 108, 138-139), 1 find it far more likely that it occurred following the bargainingsession of 2 May.This brings us to the crucial meeting of the contractorsat a Furr'sCafeteria in Tulsa on 7 May.93.The 7 May1985 meeting;the "Gentlemen's"agreement;and the assignment of bargaining rightsOn 7 May 1985 the Association held a last meetingbefore agreement was reached with the Union for a newCBA. From six to nine firms were represented(1:49, 111,122,2:269).Martindalewas there representing USE.Leon Potts,awitness in this proceeding,attended onbehalf of Tuloma,Inc. 1The meeting was at Furr's Cafeteria in Tulsa. Thegroup began their discussion there after lunch. When themeeting ended most or all of those present, includingMartindale,went to a bargaining session with the IronWorkers(1:169).The cafeteriameetingwas devotedchiefly, but not completely,to the bargaining sessionwhich was to follow the cafeteria meeting.At the Furr'sCafeteriameetingNoble distributedforms for the contractors to sign by which they wouldassign their bargaining rights to the_Association."" Thecopy in evidence is that signed by Martindale (1:46;2:268). The document provides (G.C. Exh. 9):ASSIGNMENT OF BARGAINING RIGHTSThe undersigned employer herebyassigns to theCollectiveBargaining Committee,Oklahoma Com-mercial and Industrial Steel ErectorsAssociation,all of his or its rights to bargain collectively in thenegotiationsfor a new laboragreementwith theInternationalUnion of Operating Engineers Local627.This assignmentand the authority herein grantedis limitedsolely tothe undersigned employer and isnot intended to be a general grant of assignment af-fecting the bargainingrights of any subsidiary or af-filiated firm,partnershipor corporation.It is understoodand agreed thatthe undersignedemployerwill remaina party to the collective bar-gaining unit until an agreement is signed or until re-leased fromthisassignment, in writing, by the Okla-homa Commercialand IndustrialSteel'Erectors As-sociation.The undersigned employer further agreesnot to enter into any separate negotiations or agree-mentswith the abovedesignated union and agreesto acceptthe terms and conditions of the agreementnegotiated by the Collective'BargainingCommittee9The contractors,or the Association, also held a meeting on 2 May,the same day a bargaining session washeld (1.107). An attendance rostershows a signature for Martindale(G C. Exh, 8) AlthoughMartindalethought he had attended only two of these meetings of the contractors,he nevertheless identified the signature as his(1.43-44;2.269)'.The recordcontains no description of the discussion at the 2 May meeting of the As-sociationio There is no dispute that at all relevant times Turoma was involvedin its bankruptcy proceedings A senior vice president of Tuloma, Potts,Joined Respondent's staff on 1 July (2.288, 304).11Noble testified that precedingthe 7May meeting he mailed a letterto the contractors in which he enclosed copies of the assignment formsand requested the contractors to sign(1 107, 109, 153)No copy of thatletter is in evidence 318DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof the, Oklahoma Commercial and Industrial SteelErectors Association.THUS DONE AND SIGNED on thisday of,1985.EMPLOYER: United Steel Erectors, Inc. [Hand-written.]BY: /s/ Merle D. MartindaleThere is no question that at the 7 May cafeteria meet-ing Potts said that Tuloma could not sign anything be-cause of its bankruptcy proceeding. The critical point indispute is whether, on Martindale's request, either Nobleor the group joined in a "gentlemen's" agreement thatthe assignments, or at least Martindale's, would not bebinding, but would be used only for a show of strength.Of the six to nine contractors in attendance at the meet-ing, only three (Noble, Martindale, and Potts) testified.According to Martindale, before signing the form heasked Noble whether it was binding, for if it was hewould notsign.Noble said Martindale would need to askan attorney.12Martindale responded by offering to signif there was a "gentlemen's" agreement that the docu-ment would not be binding. Noble turned to the othersand asked if they wanted to consent to the form notbinding USE and the others voiced their consent (1:48-49; 2:270-273, 284).The testimony of Leon Potts is essentially the same asthat of Martindale, although there are a couple, of differ-ences.Thus, Potts recalls the "gentlemen's" agreementapplying to everyone (2:298). On a second point, Pottstestified that Noble said the form pertained to negotia-tions with the Operating Engineers (2:296).13Noble testifiedthatafterMartindale signed theassign-ment he asked, "Am I bound by this?" Noble replied hewas not a lawyer and could not give legal advice, but ifhe signed it he would feel bound by it (1:111, 123, 161,164).Noble at first testified he did not recall saying any-thing about a showing of solidarity, and that he believedhe would recall if he said it (1:118), but he later testifiedhe could have said it (1:168). He concedes that at somepoint in the meeting someone mentioned the phrase"gentlemen's" agreement, but he does not recall whosaid it or in what context (1:122-123, 166). To his knowl-edge there was no discussion, in conjunction with thephrase, that a signedassignmentwould not be binding(1:123-124). Noble denies turning to the rest of the group12When called as the General Counsel's first witness,Martindale testi-fied that he recalled no statement that he should check with his attorneyto see, whether the assignment would be binding(1 50)After hearingNoble testify that he answered Martindale by saying he was not an attor-ney but would feel bound if he signed (1.111, 123, 164), Martindale (whencalled later as Respondent'switness)testified that Noble said somethingabout Martindale's needing to ask a lawyer(2 270).13Noble testified he distributed assignment forms for both the Operat-ing Engineers and also the Iron Workers for those who had not broughttheir forms and that Martindale signed the former but not the latter(1:110, 163)According to Martindale, he received only the one form (forthe Operating Engineers)at the cafeteria meeting, he did not read it, andhe thought it pertained to the: Iron Workers because they had been talk-ing about the bargaining session to be held that afternoon with the IronWorkers (1 147,,2.272, 274, 283). Although Respondent has employediron workers in the past, at no relevant time here has it done so (1.47;2:286). 1 credit Noble on this,and I find that Martindale knew that theform pertained to the Operating Engineersand asking them if they wanted to agree that the assign-ment would be a nonbinding gentlemen's-agreement(1:124, 163, 172). As previously noted, none of the othermembers of the group, who might be considered neu-trals,14 testified.Noble's admission that the phrase"gentlemen's agree-ment" was used, in a context he cannot recall, tilts theevidence in favor of the Martindale-Potts' version of thecriticaldiscussion at the cafeteria meeting on 7 May.Therefore, I find the Association agreed that the assign-ment form would be nonbinding and used only for thebargaining tactic of presenting a united front to Local627.154.New contract reached; USE never signsAt the third and final bargaining session on 9 May, theAssociation and the Union agreed on a CBA effective byits terms from 1 June 1985 to 1 June 1987 (1:112; 2:231;G.C. Exh. 11 at 1, 11). Either before thesession, or atthat 9 Maysession,Noble furnished the Union copies ofthe executedassignmentsof bargaining rights (2:182,230-231).Attached to the 1984-1987 CBA is a "Designation ofAgent" paragraph in which the Labor Relations Com-mittee of the Association warrants that "the contractorslistedbelow haveassignedtheirbargainingrights" toOCIBSEA and that the contractors agreed -to be boundby the negotiated agreement.16 Six contractors arenamed, including USE and the three companies (BuildersSteel, Jim's Crane Service, and National -Steel ErectorsCorp.) whose representatives (Noble, Ulmer, and Hol-land) were on the Labor Relations Negotiating Commit-tee of the Association.After the new CBA was typed, reviewed by the Unionand the Association's committee, and signed, copies weremailed around i June (the execution date) to the contrac-tors, including USE (1:122-113). Martindale left-for a 3-week trip to Alaska about mid-May (2:274-275). Martin-dale testified that about 7 June, the day after he had re-turned and examined the new CBA, he telephoned Nobleand notified him, that he could not live with the condi-tions set forth in the CBA. Noble made no claim thatUSE was bound, but told Martindale "You do what youhave to do." (2:275-276)Despite the CBA's inclusion of USE's name as one ofthe contractors bound to the contract, it appears thatMartindale did not call or write the Union and disavowtheCBA and inform the Union that the Associationnever had any authority to bargain on his behalf. Indeed,14 Leon Potts works for Martindale It is clear that Martindale, eventhough he pays the wages and benefitscalled for bythe new CBA, doesnot want to be bound by thatcontractAlthoughMartindale testified thatNoble'sBuilders Steel is a competitorof USE -(2:255),Noble explainedthat there is not much competitionbecause USEdoes mainly renting ofcranes whereas Builders Steel works mainly in steel fabrication and erec-tion(1:128).-lsAs previouslynoted, Business Manager Ellistestifiedthat Noble ex-plained at one of the first bargaining sessionsthat he wasinexperienced incollective-bargaining matters(2.233)16The new CBA names the Association as the "Oklahoma Commer-cial and IndustrialBuildersand Steel ErectorsAssociation" (emphasisadded).The assignment of bargainingrights form, in evidence as G.CExh. 9, namesitwithout the word"Builders " UNITED STEEL ERECTORSMartindale concedes that USE adopt the pay scale yetforth in the new CBA, and USE has continued to payinto allcontractual benefit funds (1:31, 51-52; 2:254, 275-277, 280; G.C. Exh. 10). USE does so, Martindale testi-fied, in order to keep its operators, and to avoid prob-lems with the Union, and not because it feels legallybound to do so (2:254, 276-277).Noble testified that about early July, while he andMartindale were in a telephone discussion on anothermatter— he asked Martindale whether he had signed theCBA. Martindale said, "No." Noble did not pursue thematter then.In a similar conversation with Martindale inAugust Noble asked if he was going to sign and Martin-dale replied that he would, take care of that with ClaytonWalker, a business representative of the Union (1:114-115).Following this conversation,Noble informedWalker of Martindale's statements, and at that pointNoble ceased pursuing the matter with USE (1:115).I credit Noble concerning the timing and general sub-stance of his conversations with Martindale after 1 June.I find it unlikely that Martindale, who supposedly didnot consider himself bound, initiated a call to Noble ashis first order of business after returning from Alaska. Inany event, USE never signed the new contract.There is a substantial amount of evidence concerningadditional events.ClaytonWalker testified to havingabout four conversations with Leon Potts beginning afterNoble called him in midsummer and informed him thatUSE had not signed the contract (2:183, 213). Walkerinitially dated his first call to Potts as occurring in May.In this he was in error, for Potts did not join USE until 1July.I findWalker's description of events, including notonly the timing but also the contents, of his conversationwith Potts,' 7, to be rather unreliable. However, to a lim-ited extent I credit Walker. Although Martindale testifiedthat no one ever asked him to sign the new CBA (2:277),I credit Walker that, when his conversations began withPotts about August, he asked for USE to sign the newCBA but Potts keptputting himoff by saying he (Potts)would have to talk with Martindale on the matter andget back with Walker. When Potts called Walker backthat day or the next he would say "We Will get with youand take care of it." (2:184, 199-201.) This continued intoOctober when Walker finally lost patience and reportedthe situation to BusinessManager Ellis (2:185, 199-200).18 Ellis testified that, USE was the only contractorwho had not signed the new CBA (2:221).17According to Walker, in May and later Potts said USE was part ofthe AssociationWalker concluded from Potts' statements then and laterthat USE would be bound by the new CBA (2 183, 193-195, 201-202)Is I do not credit Potts that Walker called only once, in July orAugust, and that was to request that USE meet to negotiate a CBA. Nordo I credit Potts, after checking with Martindale when he returned to theoffice, that Martindale said to arrange a meeting on neutral grounds, andthat Potts conveyed that information to Walker. Finally, I do not creditPotts' denial that Walker ever requested that USE sign the CBA the As-sociation had negotiated (2:299-300). To the extent that Potts' testimonyabout meeting to negotiate a contract is consistent with Walker's versionof events in October-November then I credit Potts Indeed, Martindaledates the request to Potts as mid-October, shortly before Martindale wasto leave again for Alaska (2:278)319"5.The election and Case 16-RC-8814BusinessManager Ellisdecided that in these;circum-stances, and because of perceived problems arising underSection 8(f) of the Act, it would be wise to obtain certifi-cation (2:227-228, 241).He and Walker discussed thematter (apparently by telephone because Ellis was out ofthe State, 2:242), and they decided that certification ofthe Union might encourage Martindale to go ahead andsign the CBA (2:185). Ellis instructed Walker to obtainthe assistance of a Board agent at the Tulsa ResidentOffice and to file an election-petition (2:227, 242).Walker did so on 22 October with the assistance ofBoard Agent Paul Blackwell; it was the first. petitionWalker had ever filed (2:185-186, 202-203).In the ensuing election which was conducted on 12December, the vote was 4 to 3 in favor of the Union.'9USE filed objections, a hearing was held,20 and thematter is pending before the Board on USE's request forreview (1:84).The parties dispute the significance of certain state-ments either made,, or assertedly made, by the Union'srepresentatives during the preelection and postelectionperiod. Respondent contends that they, particularly Ellis,told employees that if the Union won the election itwouldnegotiatea contract with Respondent. In theUnion's response(served 12 February 1986) to 1JSE's ex-ceptions to the hearing officer's report on objection, theUnion wrote at 13 (R. Exh. 7):Itwould appear in the present case that the com-pany seeks only to delay the time when it mustbegin negotiations with the union. During this time,it isusing the process of administrative delay to dis-credit the union that was lawfully elected to repre-sent the employees. Through this process, the com-pany must anticipate that it will gain additional le-verage to avoid any good faith collective bargain-ing.At no point in the foregoing response does the Unionassert that USE was bound to the 1985-1987 CBA. Re-spondent argues that the Union's statements during thepreelection and postelection period and, indeed, the peti-tion which it filed,21 demonstrate a belief on the Union'spart that Respondent was -never bound by the CBA (Br.29-32).Respondent never makes clear why that asserted factis significant. It possibly could bear on the credibility ofWalker's testimony concerning his conversations withPotts. (I already, have found much of Walker's testimony19On 31 December the Union filed the instant refusal-to-bargaincharge20 Respondent asserts that the hearing was held on 6 January 1986 (Br14).2'For some reason, the Union's petition has no answer in the spacesprovided' for the questions on the petition asking whether there is a rec-ognized bargainingagent or a collective-bargaining agreement (G.C.Exh 13).Respondent emphasizes(Br. 30)that it recognizes a union'sright to seek certification even when it ^ is a party to a CBA.Duke PowerCo.,173NLRB 240 (1968);General Dynamics Corp.,148NLRB 338(1964). But Respondent points to the blank spaces on the petition as ad-missions by the Union that it never thought Respondent was bound tothe CBA 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconcerning those conversations to be unreliable.) How-ever, the implied thrust of Respondent's argument seemsto suggest that if the Union believed USE was neverbound, that belief somehow nullifies the General Coun-sel's refusal-to-bargain allegation.There is no evidence that the Union was ever told theassignment forms, copies of which were furnished to theUnion on or before 9 May, were signed under a "gentle-men's" agreement that they would be nonbinding. Theexecuted CBA carries USE's name as one of the contrac-tors bound to the CBA, and Martindale never telephonedor wrote the Union disavowing the listing of his name onthe CBA. Indeed, USE implemented the terms of thenew CBA. Accordingly, I find no legal significance herein any statements by the Union several months after thefact in Case 16-RC-8814.There is yet another reason I see no need to resolvethe disputedstatementsmade by or attributed to theUnion in Case 16-RC-8814. The Union filed the refusal-to-bargain charge in the instant case on 31 December. Itthere charges a refusal to bargain by Respondent's "re-fusing to sign a collective bargaining agreement negotiat-ed by a multi-employer association to which the Em-ployer had assigned its collective-bargaining rights."Thus, regardless of whatever Ellis told the employeesduring the election campaign, and whatever he wrote inCase 16-RC-8814,it is clearthat in the midst of it all hefiled the refusal-to-bargain charge. Accordingly, I findthe evidence concerning events surrounding Case 16-RC-8814 to be irrelevant.B. Analysis and Conclusions1.Applicable lawA multiemployer bargaining relationship is establishedwhen employers manifest an unequivocal intention to bebound by group bargaining and the union assents andenters into negotiations with the groupas a unit.Hills-dale Inn v. NLRB,764 F.2d 739, 743 (10th Cir. 1985);NLRB v. Beckham, Inc.,564 F.2d 190, 192 (5th Cir.1977);Acropolis Painting,272 NLRB 150, 154 (1984). Anemployer indicates the unequivocal intention to be boundby the results of group bargaining if he gives a multiem-ployer association either actual orapparentauthority tonegotiate and execute on his behalf with the union aspart of the multiemployer unit.Hillsdale Inn,supra at743;Beckham,supra at 194;Acropolis Painting,id.Quoting from one of its earlier cases, the court inHillsdale Innstates:To establish that an agent had apparent authority tobind its principal it must be shown that the principalknowingly permitted the agent to exercise the au-thority in question,or in some mannermanifested itsconsent that such authority be exercised. [Emphasisadded.]Where the agent is clothed with apparent authority,the agent may bind the principal even though the agentmisrepresents to third parties crucial facts pertinent tothe basis or extent of his authority.Crane Sheet Metal,248 NLRB 75, 76 (1980),enf. denied on other grounds675 F.2d 256 (10th Cir.1982).2.DiscussionAs I have found, the Association misrepresented to theUnion the important fact thatthe assignmentform USEhad signedwas not what it purported to be, for at ameeting on7May the contractors had agreed that theform would be nonbinding.Notwithstanding thatmisrepresentation,Ifind thatUSE is bound to the new CBA because the course of allevents reflect that USE clothed the Association with ap-parent authority to act on its behalf. USE's conduct inthisregard isshown particularly by its failure to voiceany objection when Noble named USE in Noble's letterof 9 April to the Union. By his silence, Martindale al-lowed the Union to rely on theassertionin ` that letterthat USE was one of the companies interestedin negoti-ating with the OperatingEngineers. It istrue Noble doesnot mention the Association in the letter. Even so, Mar-tindale said nothing and permitted Noble to continue hiscorrespondence and contacts with the Union.Against this background (not even to count the addi-tional background of his earlierassignmentto the AGCand his implementation of the terms of all AGC con-tracts over several years) Martindale allowed Noble totake his signedassignmentknowing that Noble would, ormight, furnish it to the Union. It will not do for USE torely on a privateagreementthat the form was nonbind-ing when Martindale knew, or should have known, thatall other facts indicated that the Association's negotiatingcommittee had USE's express authorization to bind USE.Respondent, I fmd, clothed the Association with appar-ent authority to act in its behalf. To paraphrase LordByron's verse about Julia, although Martindaleinsiststhat he never consented, his actions reflect not only thathe didconsent,but also that he allowed the Union to be-lieve he had consented.22All the contractorsnamedin the CBA's attachmentsigned theCBA except one-USE. Then when Martin-dale received the executed CBA he did nothing23(except implement the terms of the new CBA), and hecontinued to let the Union,aswell asthe Association,believe that USE was bound. Finally, as I have found,beginningin early August Leon Potts repeatedly assuredthe Union that USE would "take care of" signing thecontract. It never did. By its failureand refusal to signthe CBA reachedon itsbehalf,USE violated Section8(a)(5) of the Act.CONCLUSIONS OF LAW1.USEis anemployer within the meaning of Section2(2), (6), and (7) of the Act.22 Byron,Don Juan,canto I, stanza 117(1818), quoted inThe PoeticalWorks ofByron(Cambridge ed., 1975) at 761,A little still she strove,and much repented,And whispering `I will ne'er consent'-consented'z2 Even under his own version(which I have discredited),Martindalecalled only Noble-not the Union UNITED STEEL ERECTORS2.OperatingEngineersLocals 627A and 627B arelabor organizations within the meaning of Section 2(5) ofthe Act.3.The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaningof Section 9(b) of the Act:All employees of USE who operate suchequipmentas cranes,winch trucks, forklifts, oilers,mainte-nancemechanics and apprentices, excluding allother employees, office clerical employees, guards,and supervisors as defined in the Act.4.At all times material the Union has represented amajority of the employees in the unit described above.5.By virtue of the 1985-1987 collective-bargainingagreement between the Association and the Union, at alltimes since 1 June 1985 the Union has been the exclusivecollective-bargaining representative of the employees inthe trait described above withinthe meaningof Section9(a) of the Act.6.By refusing since early August 1985 to sign the1985-1987 CBA negotiated by the Association and theUnion, USE has violated Section 8(a)(5) and (1) of theAct.7.The unfair labor practice affects commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed theunfair labor practice as alleged,24 I shall order it to ceaseand to take affirmative action designed to effectuate thepolicies of the Act.In the suggested notice to employees and order whichshe has submitted, the General Counsel proposes thatRespondent not only be ordered to sign the 1985-1987CBA— but also be ordered to "abide by and adhere to"the terms of the CBA. Although the record indicatesthat Respondent apparently has implemented all terms ofthe CBA relating to wages and benefit payments, I shallleave to the compliancestagethe determination ofwhether there are any provisions of the CBA Respond-ent has not implemented, and I shall order Respondentto give effect to the CBA retroactive to 1 June 1985. Onthese findings of fact and conclusions of law and on theentire record, I issue the following recommended 2 sORDERThe Respondent, United Steel Erectors, Inc., Tulsa,Oklahoma, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Failing and refusing to sign the collective-bargain-ing agreement, effective by its terms from 1 June 1985 to1 June 1987, between the Oklahoma Commercial and In-24 The sole violation alleged is Respondent's refusal"to execute awritten contract embodying the agreement." Complaint par. 1625 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses321dustrial Builders and Steel Erectors Association and Op-erating Engineers Locals 627, 627A, and 627B.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Signthe 1985-1987 CBA and give effect to itsterms retroactive to 1 June 1985.(b) Post at its Tulsa, Oklahoma plant copies of the at-tached noticemarked "Appendix. 11211Copies of thenotice, on forms provided by the Regional Director forRegion 16,after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained fir 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply, For the purpose of determining orsecuringcompliance with this Order, the Board, oranyof its duly authorized representatives, may obtain discov-ery from the Respondent, its officers, agents, successors,or assigns,or any otherperson having knowledge con-cerning any compliance matter, in the manner providedby the Federal Rules of Civil Procedure. Such discoveryshall be conducted under the supervision of the UnitedStates court of appeals enforcing this Order and may behad upon any matter reasonably related to compliancewith this Order, as enforced by the court.26 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to sign the collective-bargaining agreement (CBA), effective by its terms from1June 1985 to 1 June 1987, between the OklahomaCommercial and Industrial Builders and Steel ErectorsAssociation and Operating Engineers Locals 627, 627A,and 627B.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request of the Union, sign the 1985-1987CBA, and WE WILL give effect to its terms, retroactive 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto 1 June 1985, covering our employees in the followingnancemechanics and apprentices, excluding allappropriate bargaining unit:other employees, office clerical employees, guards,All employees of USE whooperate such equipmentand supervisors as defined in the Act.as cranes,winch trucks, forklifts,oilers,mainte-UNITED STEEL ERECTORS, INC.